Citation Nr: 0510621	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  02-03 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than April 12, 2001 
for the award of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from November 1966 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The veteran testified before the undersigned at a Travel 
Board hearing in September 2003.  A transcript of that 
hearing is associated with the claims folder.

The case returns to the Board following a remand to the RO in 
May 2004.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO received the veteran's claim for service 
connection for PTSD on April 12, 2001.  

3.  There is no formal or informal claim for service 
connection for PTSD prior to April 12, 2001. 


CONCLUSION OF LAW

The criteria for an effective date earlier than April 12, 
2001 for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.157, 3.400 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of letters dated in August 2001 and May 2004, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what evidence or information the veteran was responsible to 
provide.  The Board finds that these documents provide the 
veteran with the requisite VCAA notice.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that a VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO provided initial VCAA notice in August 2001, before 
issuing the October 2001 rating decision on appeal, such that 
there is no conflict with Pelegrini.  Pursuant to the May 
2004 Board remand, the RO furnished the May 2004 VCAA notice 
specifically concerning the earlier effective date issue on 
appeal.  The Board emphasizes that the issue on appeal arises 
from the RO's initial award of service connection in the 
October 2001 rating decision.  VA's Office of General Counsel 
(GC) has held that, if, in response to notice of a decision 
on a claim for which VA has already provided notice pursuant 
to 38 U.S.C.A. § 5103(a), VA receives a notice of 
disagreement that raises a new, "downstream" issue, i.e., 
effective date, increased rating after an initial award of 
service connection, VA is not required to provide 38 U.S.C.A. 
§ 5103(a) notice with respect to that new issue.  VAOPGCPREC 
8-2003, 69 Fed. Reg. 25,180 (May 5, 2004).  Therefore, the RO 
was not required to provide additional 38 U.S.C.A. § 5103(a) 
notice with respect to the issue currently before the Board.  

In addition, VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) must also conform to 38 C.F.R. § 3.159(b)(1) and 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini, 
18 Vet. App. at 120-21.  In this case, the letters 
specifically identified certain evidence that the RO would 
secure.  They also asked the veteran to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  In 
this regard, the August 2001 VCAA notice letter requested the 
veteran to identify all relevant evidence and to complete 
authorizations (VA Forms 21-4142) for all evidence that he 
desired VA to attempt to obtain.  The May 2004 VCAA notice 
letter made a similar request.  The contents of the RO's VCAA 
letters show that VA has fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  See id.; 
VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notice.  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

With respect to the duty to assist, the RO obtained service 
medical records and a VA examination.  The veteran has not 
specifically identified any VA treatment, or provided or 
identified and authorized the release of any private medical 
care.  Moreover, the Board emphasizes that, as discussed in 
more detail below, delaying adjudication of the appeal to 
obtain any medical evidence would not result in any benefit 
to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 541 
(1991).  Accordingly, the Board finds no deficiencies in 
compliance with the duty to assist that require further 
action by the RO.  38 U.S.C.A. § 5103A.   

Analysis

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the RO received the veteran's claim for service 
connection for PTSD on April 12, 2001.  This is many years 
after his separation from service, and it is the current 
effective date for the award of service connection for PTSD.  
Review of the claims folder fails to reveal any prior 
communication from the veteran or his representative that may 
be construed as indicating intent to seek or apply for 
service connection for PTSD.  Thus, the Board finds no legal 
basis for awarding service connection for PTSD any earlier 
than April 12, 2001.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 
3.1(p), 3.155(a), 3.400.  

In reaching this decision, the Board has considered the 
veteran's arguments that an effective date in November 1999, 
or, in the alternative, October 2000, is warranted.  
Specifically, in a letter from the veteran, received in 
February 2002, he argued that a November 1999 date is 
warranted based on his initial contact with a service 
officer, whom he thought worked for VA.  However, at the 
veteran's hearing, it was conceded that the service officer 
was not a VA employee, and that a November 1999 effective 
date was not legally supported.  See, transcript of hearing, 
held in September 2003.  At the hearing, it was argued that 
an October 2000 effective date is warranted, as this was when 
the veteran first started receiving treatment for PTSD from a 
psychologist, identified as "Dr. Evers."  

The veteran and his representative appear to be asserting 
that records of PTSD treatment dated in October 2000 may 
constitute an informal claim pursuant to 38 C.F.R. § 3.157.  
That regulation first restates the general principle that the 
effective date of compensation will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.157(a).  Thereafter, it specifically provides 
that, once a formal claim for compensation has been allowed 
or a formal claim for compensation disallowed for the reason 
that the service-connected disability is not compensable in 
degree, receipt of one of the specified types of evidence 
will be accepted as an informal claim for increased benefits 
or an informal claim to reopen.  38 C.F.R. § 3.157(b).  Such 
evidence includes a report of VA outpatient or hospital 
examination or report of admission to a VA hospital.  
38 C.F.R. § 3.157(b)(1).  When the evidence in question is VA 
medical evidence, the effective date of the claim is the date 
of treatment.  Id.  When medical evidence is from a private 
physician, the effective date of the claim will be the date 
of receipt of such evidence.  38 C.F.R. § 3.157(b)(2).  

The Board finds that 38 C.F.R. § 3.157 does not provide a 
legal basis for an earlier effective date.  The Board first 
notes that the claims file does not currently contain any 
treatment reports from Dr. Evers, nor has the veteran ever 
requested that such reports be obtained.  Furthermore, to the 
extent that it has been argued that the veteran was treated 
by Dr. Evers "through the VA," see September 2003 hearing 
transcript, even if VA (or VA-authorized) treatment for PTSD 
were shown prior to April 12, 2001, an earlier effective date 
would still not be warranted under 38 C.F.R. § 3.157.  Under 
38 C.F.R. § 3.157, medical evidence may constitute an 
informal claim once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree.  38 C.F.R. § 3.157(b).  In this case, 
prior to the RO's October 2001 decision that granted service 
connection for PTSD, the RO never adjudicated a claim for 
service connection for PTSD, nor did it disallowed 
compensation for PTSD because it was not compensable in 
degree.  Given the foregoing, the mere receipt of VA or non-
VA medical records related to treatment for PTSD could not be 
construed as an informal claim under 38 C.F.R. § 3.157.  
LaLonde v. West, 12 Vet. App. 377, 382 (1999); Brannon v. 
West, 12 Vet. App. 32, 35 (1998).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for an effective date earlier 
than April 21, 2001 for service connection for PTSD.  
38 U.S.C.A. § 5107(b).  The appeal is denied.  


ORDER

An effective date earlier than April 12, 2001 for the award 
of service connection for PTSD is denied.  


	                        
____________________________________________
	T. STEPHEN ECKERMAN	
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


